DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-13 were originally filed May 16, 2019.
	The amendment to the claims received May 4, 2020 amended claim 13.
	The amendment received January 4, 2021 amended claims 1, 2, and 13 and added new claims 14-19. 
	The amendment received April 4, 2022 amended claims 1, 2, 4, and 13-15; canceled claim 3; and added new claims 20 and 21.
	Claims 1, 2, and 4-21 are currently pending.
	Claims 1, 2, 4, 5, 8, 10-15, 17, 20, and 21 are currently under consideration.
Election/Restrictions
Applicants elected, reducing muscle atrophy, promoting physical performance, SEQ ID NO: 2, intravenously, after a medical procedure or stress-inducing event, about an hour after ingesting food, and human as the species in the reply filed on May 4, 2020. It is respectfully noted that applicants elected multiple species for A and C. In order to advance prosecution, the multiple species have been accepted as responsive. Claims 3, 6, 7, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Applicant’s election of muscle injury in the reply filed on August 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 5, 2021.
Priority
The present application is a DIV of 15/841,648 filed December 14, 2017 which claims the benefit of 62/434,256 filed December 14, 2016.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Withdrawn Rejections
The rejection of claims 1, 2, 4, 5, 8, 10-15, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the scope of SEQ ID NO: 2 is withdrawn in view of the amendment received April 4, 2022. 

The rejection of claims 1, 2, 4, 5, 8, and 11-15 under 35 U.S.C. 102(a)(1) as being anticipated by Kita et al. U.S. Patent Application Publication 2011/0104705 published May 5, 2011 as evidenced by Thomas et al., 2003, Osteocrin, a Novel Bone-specific Secreted Protein That Modulates the Osteoblast Phenotype, The Journal of Biological Chemistry, 278(50): 50563-50571 is withdrawn in view of the amendment received April 4, 2022.

The rejection of claims 1, 2, 4, 5, and 11-15 under 35 U.S.C. 102(a)(1) as being anticipated by Lanctot et al. U.S. Patent 7,470,668 published December 30, 2008 is withdrawn in view of the amendment received April 4, 2022.

The rejection of claims 1, 2, 4, 5, 8, 11-15, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg et al. U.S. Patent Application Publication 2015/0359849 published December 17, 2015 is withdrawn in view of the amendment received April 4, 2022.
The rejection of claims 1, 2, 4, 5, 8, and 10-15 under 35 U.S.C. 103 as being unpatentable over Kita et al. U.S. Patent Application Publication 2011/0104705 published May 5, 2011 as evidenced by Thomas et al., 2003, Osteocrin, a Novel Bone-specific Secreted Protein That Modulates the Osteoblast Phenotype, The Journal of Biological Chemistry, 278(50): 50563-50571 and Lanctot et al. U.S. Patent 7,470,668 published December 30, 2008 is withdrawn in view of the amendment received April 4, 2022.

The rejection of claims 1, 2, 4, 5, 8, 10-15, and 17 under 35 U.S.C. 103 as being unpatentable over Greenberg et al. U.S. Patent Application Publication 2015/0359849 published December 17, 2015 is withdrawn in view of the amendment received April 4, 2022.
New Objection
Allowable Subject Matter
Claims 4, 14, 15, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanctot et al. U.S. Patent Application Publication 2003/0125258 published July 3, 2003.
For present claims 1, 2, 5, 8, 11-13, and 17, Lanctot et al. teach methods of administering bone polypeptide-1 including SEQ ID NO: 22 (i.e. 30mer with 91.3% identity to present SEQ ID NO: 2) subcutaneously, orally, intravenously, intramuscularly, intranasally, or intradermally (please refer to the entire specification particularly the abstract; paragraphs 3, 9, 12, 19, 29, 109, 135, 136, 145; Figure 6A).
Therefore, the teachings of Lanctot et al. anticipate the presently claimed method.
RESULT 3
US-10-327-514-22
; Sequence 22, Application US/10327514
; Publication No. US20030125258A1
; GENERAL INFORMATION:
;  APPLICANT: LANCTOT, Christian
;  APPLICANT:  SALOIS, Patrick
;  APPLICANT:  MOFFATT, Pierre
;  TITLE OF INVENTION: BONE POLYPEPTIDE-1
;  FILE REFERENCE: 544172000100
;  CURRENT APPLICATION NUMBER: US/10/327,514
;  CURRENT FILING DATE:  2002-12-20
;  PRIOR APPLICATION NUMBER: US 60/341,224
;  PRIOR FILING DATE: 2001-12-20
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 22
;   LENGTH: 30
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-327-514-22

  Query Match             91.3%;  Score 158;  DB 4;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SFSGFGSPLDRLSAGSVDHKGKQRKVVDHP 30
              ||||||||||||||||||||||||||||||
Db          1 SFSGFGSPLDRLSAGSVDHKGKQRKVVDHP 30

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lanctot et al. U.S. Patent Application Publication 2003/0125258 published July 3, 2003.
For present claims 1, 2, 5, 8, 10-13, and 17, Lanctot et al. teach methods of administering bone polypeptide-1 including SEQ ID NO: 22 (i.e. 30mer with 91.3% identity to present SEQ ID NO: 2) subcutaneously, orally, intravenously, intramuscularly, intranasally, or intradermally (please refer to the entire specification particularly the abstract; paragraphs 3, 9, 12, 19, 29, 109, 135, 136, 145, ; Figure 6A).
RESULT 3
US-10-327-514-22
; Sequence 22, Application US/10327514
; Publication No. US20030125258A1
; GENERAL INFORMATION:
;  APPLICANT: LANCTOT, Christian
;  APPLICANT:  SALOIS, Patrick
;  APPLICANT:  MOFFATT, Pierre
;  TITLE OF INVENTION: BONE POLYPEPTIDE-1
;  FILE REFERENCE: 544172000100
;  CURRENT APPLICATION NUMBER: US/10/327,514
;  CURRENT FILING DATE:  2002-12-20
;  PRIOR APPLICATION NUMBER: US 60/341,224
;  PRIOR FILING DATE: 2001-12-20
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 22
;   LENGTH: 30
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-327-514-22

  Query Match             91.3%;  Score 158;  DB 4;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SFSGFGSPLDRLSAGSVDHKGKQRKVVDHP 30
              ||||||||||||||||||||||||||||||
Db          1 SFSGFGSPLDRLSAGSVDHKGKQRKVVDHP 30

	Since the present animal population is generic (i.e. any animal would benefit from increasing muscle growth, performance, resistance to injury, preventing or reducing muscle atrophy; promoting overall exercise tolerance, physical performance, and/or cardiovascular function; increasing biogenesis of mitochondria and adaption of muscle; muscle injury), any animal population reads on the present claims. One of skill in the art would also recognize that a physician prescribing treatment could alter when the treatment is provided including after a medical procedure or stress-inducing event or about an hour before or after ingesting food. The claims would have been obvious because a particular known technique (i.e. physician prescribing a treatment at a specific time or after a specific event, with or without food, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658